DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Independent Claims 21, 28, and 35 are rejected under 35 U.S.C. 101 as claiming the same invention as that of independent claims 1, 8, and 15  of prior U.S. Patent No.10,834,692. This is a statutory double patenting rejection. 

Regarding Claim 21, the claim is claiming the same invention as that of independent claim 1 of prior U.S. Patent No.10,834,692. Although claim 21 omits the features of “by operation of the master device” as in independent claim 1 of the patent and includes in the preamble the claim feature of “A method of operating a master device for wireless communication with a plurality of slave devices of the master device”, the claimed method steps in claim 21 such as “generating a strobe signal from a clock configured to synchronize communications of a first communication protocol; determining event timing windows of a second communication protocol for the plurality of slave devices; establishing an event group window that is synchronous with the strobe signal; if an event timing window of a slave device of the plurality of slave devices is not in the event group window, transmitting at least one clock adjustment packet to the slave device configured to cause the slave device to adjust the event timing window to move toward the group window;17/082,2642 CD17086C1February 5, 2020continuing to transmit clock adjustment packets to the plurality of slave devices until the event timing windows of the plurality of slave devices are sequentially ordered within the event group window” are performed by operation of the master device in light of the applicants disclosure. Therefore Claim 21 is claiming the same invention as that of independent claim 1 of prior U.S. Patent No.10,834,692. 

Regarding Claim 28, the claim is claiming the same invention as that of independent claim 8 of prior U.S. Patent No.10,834,692. Although claim 28 claims a “master device” instead of a “device” as in claim 8 of the patent, the device and the master device are the same device in light of the applicants disclosure. Also although claim 28 includes in the preamble the claim feature of “A master device for wireless communication with a plurality of slave devices”, the claim feature “for wireless communication with a plurality of slave devices” is a statement of intended use, and therefore such feature is not considered limiting to the claim. Therefore claim 28 is still claiming the same invention as that of independent claim 8 of prior U.S. Patent No.10,834,692.

Regarding Claim 35, the claim is directed towards a “wireless communication system” which claims the same invention as that of independent claim 15 of prior U.S. Patent No.10,834,692. Although claim 35 claims the claim feature of “transmit a clock adjustment command to the slave device to alter the event timing window to align with the event group window” which is different from the claim feature in independent claim 15 of prior U.S. Patent No.10,834,692 which claims “transmit a clock adjustment command to the slave device to move the event timing window toward the event group window”, the feature of “to alter the event timing window to align with the event group window” in claim 35 is a statement of intended use and therefore such feature is not considered limiting to the claim. The same applies for the feature of “to move the event timing window toward the event group window” in claim 15 of the patent which is also a statement of intended use and therefore such feature is not considered limiting to the claim. Therefore claim 35 is still claiming the same invention as that of independent claim 15 of prior U.S. Patent No.10,834,692. 

The dependent claims 22-27, 29-34, and 36-40 are also rejected under 35 U.S.C. 101 as claiming the same invention as that of dependent claims 2-7, 9-14, and 16-20 of prior U.S. Patent No.10,834,692. Therefore the dependent claims are also rejected as statutory type double patenting. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461